Exhibit 10.1

EMERGENCY MEDICAL SERVICES CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

(AS ADOPTED ON JUNE 1, 2006)

1. Purposes.

The purposes of this Program are to attract and retain the best available
individuals for service as Non-Employee Directors of Emergency Medical Services
Corporation (the “Company”), to provide additional incentive to such individuals
to serve as Non-Employee Directors, and to encourage their continued service on
the Board. Subject to approval of the Program reflected in this document by the
Company’s stockholders at the Company’s 2007 Annual Meeting of Stockholders,
this Program is effective on and after the Effective Date.

2. Definitions.

As used herein, the following terms have the meanings set forth below:

“Annual Meeting” means the annual meeting of the Company’s stockholders.

“Applicable Laws” means any and all legal requirements of all state and federal
laws, including, without limitation, securities laws and the Code, relating to
the administration of stock incentive programs such as this Program.

“Board” means the Board of Directors of the Company

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Class A Common Stock of the Company.

“Company” means Emergency Medical Services Corporation, a Delaware corporation,
and its successors.

“Continuous Service as a Director” means the absence of any termination of
service as a member of the Board.

“Director Cash Compensation” means the amount of all compensation payable in
cash to a Non-Employee Director for services as a member of the Board, in
accordance with Section 4(b) of the Program, and specifically excluding
reimbursement of out-of-pocket expenses.

“Effective Date” means June 1, 2006.

“Employee” means any person, including officers and directors, employed by the
Company or any Subsidiary of the Company.

“Fair Market Value” means, as of any grant date, the fair market value of Common
Stock determined as follows: (i) if the Common Stock is listed on the New York
Stock Exchange or any other national market system, its Fair Market Value shall
be the closing sales price for such stock as quoted on such system on the
trading day immediately preceding the grant date (if for a given day no sales
were reported, the closing bid on that day shall be used), as such price is
reported in The Wall Street Journal or such other source as the Board deems
reliable or (ii) in the absence of an established market for the Common Stock,
the Fair Market Value thereof shall be determined in good faith by the Board.



--------------------------------------------------------------------------------

“Non-Employee Director” means a member of the Board who is not also an Employee,
but, at any time, excluding the member of the Board who is then serving as
Chairman of the Compliance Committee.

“Program” means this Emergency Medical Services Corporation Non-Employee
Director Compensation Program, as it may be amended from time to time.

“Restricted Stock Unit” means the right to receive one Share, subject to the
terms and conditions of this Program.

“Share” means a share of the Common Stock, as adjusted in accordance with
Section 8.

“Stock Exchange” means any stock exchange or consolidated stock price reporting
system on which prices for the Common Stock are quoted at any given time.

“Year” means the period (which may be less than 365 days) commencing on the date
of, and immediately following, an Annual Meeting and ending on the date of, and
immediately prior to, the next Annual Meeting.

3. Stock Subject to this Program.

Subject to the provisions of Section 8, the maximum aggregate number of Shares
which may be issued under this Program in payment of the Restricted Stock Units
granted to Non-Employee Directors is 500,000 Shares. The Shares may be
authorized, but unissued, or reacquired Common Stock. Shares that are subject to
or underlie grants of Restricted Stock Units that for any reason are cancelled
or terminated, are forfeited, fail to vest, or for any other reason are not paid
or delivered under this Program shall again be available for subsequent grants
under this Program.

4. Administration; Non-Employee Director Compensation Under this Program

(a) Administrator. Except as otherwise required herein, this Program shall be
administered by the Board.

(b) Cash Compensation. Each Non-Employee Director shall be paid a cash retainer
of $50,000 per Year, payable in four equal quarterly installments. Unless
otherwise determined by the Board, in its sole discretion, and subject to
Section 4(d), in the event of the termination of a Non-Employee Director’s
Continuous Service as a Director prior to the next Annual Meeting for any
reason, such Director shall not be entitled to any additional quarterly payments
of cash compensation, provided, that, if such termination is due to resignation,
death or disability, such Non-Employee Director (or his or her estate, as
applicable) shall be entitled to prorated cash compensation for the quarter in
which such termination occurs determined by multiplying (x) $12,500 by (y) a
fraction, the numerator of which shall be the number of days up to and including
the termination date, and the denominator of which shall be the total days in
such quarter.

 

2



--------------------------------------------------------------------------------

(c) Equity Compensation. All grants of Restricted Stock Units hereunder shall be
automatic and non-discretionary and shall be made strictly in accordance with
the following provisions:

(i) On the Effective Date and on the date of each Annual Meeting that occurs
after the Effective Date and immediately following which a Non-Employee Director
is serving on the Board, such Non-Employee Director automatically shall be
granted a number of Restricted Stock Units equal to the number of Shares
(rounded up to the closest whole share) with a Fair Market Value of $100,000. If
a Non-Employee Director is appointed by the Board to fill a vacancy until the
next Annual Meeting, then on the date of such Non-Employee Director’s
appointment, such Director automatically shall be granted a pro-rated number of
Restricted Stock Units determined by multiplying (x) the number of Restricted
Stock Units granted to Non-Employee Directors at the preceding Annual Meeting,
by (y) a fraction, the numerator of which shall be the number of days on which
such Non-Employee Director will serve as a member of the Board until the next
Annual Meeting, and the denominator of which shall be 365.

(ii) Notwithstanding the provisions of subsection (i), in the event that the
automatic grant of Restricted Stock Units on any given date would cause the
number of Shares subject to outstanding grants plus the number of Shares
previously delivered in respect of Restricted Stock Units granted under this
Program to exceed the number of Shares reserved for issuance under this Program,
then the number of Shares subject to any grant on such date shall be
proportionately reduced. Any further automatic grants shall then be deferred
until such time, if any, as additional Shares become available for grant under
this Program through action of the stockholders to increase the number of Shares
which may be issued under this Program or through cancellation or expiration of
Restricted Stock Units previously granted hereunder. As such additional Shares
become available, automatic grants of Restricted Stock Units with respect
thereto shall be made pro rata to those Non-Employee Directors whose grants were
reduced, and such grants of additional Restricted Stock Units shall vest in
accordance with the vesting schedule applicable to the original grant.

(iii) Subject to Section 4(d), each Restricted Stock Unit granted to a
Non-Employee Director pursuant to this Section 4(c) shall vest and become
non-forfeitable on the date of the next following Annual Meeting immediately
prior to the taking of the vote for the election of members of the Board (the
“Vesting Date”). Subject to Section 4(d), in the event of the termination of a
Non-Employee Director’s Continuous Service as a Director prior to the next
Annual Meeting due to resignation, death or disability, any Restricted Stock
Units held by such Non-Employee Director as to which the restrictions in
accordance with Section 4(c)(iii) have not lapsed prior to such termination
shall vest automatically and become non-forfeitable on the termination date
(which shall be treated as the Vesting Date) on a pro-rated basis determined by
multiplying (x) the number of Restricted Stock Units granted to such
Non-Employee Director by (y) a fraction, the numerator of which shall be the
number of days on which such Non-Employee Director served as a member of the
Board since the grant date of such Restricted Stock Units, and the denominator
of which shall be 365 (or, if different, the number of days he or she would have
served for the Year if his or her Board service had not terminated.) In the
event of the termination of a Non-Employee Director’s Continuous Service as a
Director due to removal from the Board, any Restricted Stock Units held by such
Non-Employee Director as to which the restrictions in accordance with
Section 4(c) hereof have not lapsed prior to such termination automatically
shall be forfeited as of the date of such termination.

 

3



--------------------------------------------------------------------------------

(iv) Restricted Stock Units are bookkeeping entries only. A Non-Employee
Director who is awarded Restricted Stock Units shall possess no incidents of
ownership with respect to such Restricted Stock Units.

(v) Any Restricted Stock Units granted to a Non-Employee Director that become
vested and non-forfeitable shall be paid on (or as soon as practicable after)
the Vesting Date (“Payment Date”) by the Company’s issuance to the Non-Employee
Director of a number of Shares equal to the number of Restricted Stock Units
that vested on the Payment Date, but in no event later than March 15 of the
calendar year following the year in which the Vesting Date occurs in the case of
any grant that is intended to qualify for the “short-term deferral” exception in
Section 409A of the Code. The Company shall issue the Shares either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Non-Employee Director. Neither the Non-Employee Director nor any of the
Non-Employee Director’s successors, heirs, assigns or personal representatives
shall have any further rights or interests in any Restricted Stock Units that
are so paid.

(vi) Notwithstanding clause (v) above, a Non-Employee Director who is granted
Restricted Stock Units may make an election to defer receipt of all or any
portion of the Shares otherwise issuable to him or her on the Payment Date for
such grant. Any such election shall be made on a form and in accordance with
procedures prescribed by the Board that comply with the requirements of
Section 409A of the Code, as applicable, and the Board may permit Non-Employee
Directors to make a special deferral election with respect to any grant
(including the grant made on the Effective Date) to secure the benefit of any
applicable transitional rule promulgated under Section 409A of the Code. In the
event of any deferral election, the new payment date elected by the Non-Employee
Director shall be the new “Payment Date” with respect to the Restricted Stock
Units covered by the election.

(d) Meeting Attendance Requirement. If a Non-Employee Director does not attend
at least 75% of the meetings of the Board and of the Board committees of which
he or she is a member during a Year (or, in the case of a Non-Employee Director
who is not a Director for the entire Year, the period of time during which he or
she is a Director), he or she will forfeit the Director Cash Compensation and
Restricted Stock Units payable for such Year. To the extent quarterly payments
of Director Cash Compensation for such Year have been made, such Non-Employee
Director shall remit promptly to the Company an amount equal to such payments.
Notwithstanding the foregoing, the Board, in its sole discretion, may waive the
meeting attendance requirement if it determines that extenuating circumstances
precluded such attendance.

(e) Powers of the Board. Subject to the provisions and restrictions of this
Program, the Board shall have the authority, in its sole discretion: (i) to
determine, upon review of relevant information and in accordance with the
provisions hereof, the Fair Market Value of the Common Stock; (ii) to interpret
this Program; (iii) to prescribe, amend and rescind rules and regulations
relating to the administration of this Program; (iv) to authorize any person to
execute on behalf of the Company any instrument required to effectuate the grant
of Restricted Stock Units previously granted hereunder; and (v) to make all
other determinations deemed necessary or advisable for the administration of
this Program. The Board has discretion to accelerate the vesting of any or all
awards of Restricted Stock Units granted under this Program in such
circumstances as it, in its sole discretion, deems appropriate.

 

4



--------------------------------------------------------------------------------

(f) Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Non-Employee
Directors and all other persons, including the estate of a Non-Employee
Director.

(g) Suspension or Termination of Award of Restricted Stock Units. If the Board
reasonably believes that a Non-Employee Director has committed an act of
misconduct, the Board may suspend the Non-Employee Director’s right to receive
any Shares or other payment in respect of any Restricted Stock Units granted to
such Non-Employee Director pending a determination by the Board. If the Board
(excluding the Non-Employee Director accused of such misconduct) determines a
Non-Employee Director has committed an act of embezzlement, fraud, dishonesty,
nonpayment of an obligation owed to the Company, breach of fiduciary duty or
deliberate disregard of the Company rules resulting in loss, damage or injury to
the Company, neither the Non-Employee Director nor his or her estate shall be
entitled to receive payment with respect to any Restricted Stock Units
whatsoever. In making such determination, the Board shall give the Non-Employee
Director an opportunity to appear and present evidence on the Non-Employee
Director’s behalf at a hearing before the Board or a committee of the Board.

5. Eligibility.

Restricted Stock Units may be granted only to Non-Employee Directors. All
Restricted Stock Units shall be granted automatically in accordance with the
terms set forth in Section 4(c). This Program shall not confer upon any
Non-Employee Director any right with respect to continuation of service as a
Non-Employee Director or nomination to serve as a member of the Board, nor shall
it interfere in any way with any rights which the Non-Employee Director or the
Company may have to terminate his or her directorship at any time.

6. Term of Program.

This Program shall continue in effect until June 1, 2016, unless extended or
sooner terminated under Section 9.

7. Non-transferability of Awards.

Restricted Stock Units granted under this Program may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution or pursuant to a qualified
domestic relations order (as defined by the Code or the rules thereunder). The
designation of a beneficiary by a Non-Employee Director does not constitute a
transfer.

8. Adjustments upon Changes in Capitalization; Corporation Transactions

(a) Adjustments. Subject to any required action by the stockholders of the
Company, the number of shares of Common Stock covered by each outstanding
Restricted Stock Unit, and the number of shares of Common Stock which have been
authorized for issuance under this Program but as to which no grants of
Restricted Stock Units have yet been granted or which have been returned to this
Program upon forfeiture or cancellation of a grant, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company;

 

5



--------------------------------------------------------------------------------

provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to any Restricted Stock Units.

(b) Corporate Transaction. In the event of (i) a dissolution or liquidation of
the Company, (ii) a sale of all or substantially all of the Company’s assets or
(iii) a merger, consolidation, share exchange or other transaction which results
in the “persons” who own “beneficially” (as such terms are used in Section 13(d)
and 14 (d) of the Exchange Act) 50% or more of the combined voting power of the
Company immediately prior to such transaction failing to continue to own
beneficially at least 50% of the combined voting power of the Company (or its
respective successor or parent or corporation or other entity that survives such
transaction), as the case may be, outstanding immediately after such transaction
(each a “Corporate Transaction”), all such Restricted Stock Units (A) to the
extent that such Restricted Stock Units are not then vested and non-forfeitable,
shall become vested and non-forfeitable, and (B) shall be paid in an equivalent
number of Shares; provided, however, that payment shall be made in respect of a
Corporate Transaction pursuant to the foregoing clause (B) only if such
Corporate Transaction constitutes a “change in the ownership or effective
control” of the Company or a “change in the ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A(a)(2)(A)(v) of
the Code; and provided further, that in the event the foregoing proviso is not
satisfied, payment shall be made at the time otherwise provided herein unless
otherwise permitted by Section 409A of the Code.

9. Amendment and Termination of this Program.

(a) Amendment and Termination. The Board may amend, alter, suspend, discontinue
or terminate the Program or any portion thereof at any time; provided, that no
such amendment, alteration, suspension, discontinuation or termination shall be
made without stockholder approval if such approval is necessary to comply with
all applicable laws or any applicable Stock Exchange requirement with which the
Board intends this Program to comply or if such amendment constitutes a
“material amendment.” For purposes of this Program, a “material amendment” shall
mean an amendment that (i) materially increases the benefits accruing to
Non-Employee Directors under this Program, (ii) materially increases the number
of securities that may be issued under this Program, (iii) materially modifies
the requirements for participation in this Program, or (iv) is otherwise deemed
a material amendment by the Board pursuant to any applicable law or applicable
accounting or Stock Exchange rules.

(b) Amendments to Awards of Restricted Stock Units. Without limiting any other
express authority of the Board under (but subject to) the express limits of this
Program, the Board may waive conditions of or limitations on Restricted Stock
Units that the Board in the prior exercise of its discretion has imposed,
without the consent of the Non-Employee Director, and may make other changes to
the terms and conditions of such grants. Notwithstanding the foregoing, no
amendment, suspension or termination of this Program or change of or affecting
any outstanding grant shall, without written consent of the Non-Employee
Director, affect in any manner materially adverse to such person any of his or
her rights or benefits of such recipient or obligations of the Company under any
grant prior to the effective date of such change. Changes, settlements and other
actions contemplated by Section 8 shall not be deemed to constitute changes or
amendments for these purposes

 

6



--------------------------------------------------------------------------------

10. Conditions upon Issuance of Shares.

Shares shall not be issued pursuant to the payment of any Restricted Stock Units
unless the payment thereof and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of applicable law, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, state securities laws, and the requirements of any Stock Exchange,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance. As a condition to the payment of any Restricted
Stock Units, the Company may require the person receiving payment to represent
and warrant at the time of any such payment that the Shares are being acquired
only for investment and without any present intention to sell or distribute such
Shares, if, in the opinion of counsel for the Company, such a representation is
required or advisable.

11. Reservation of Shares.

The Company, during the term of this Program, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of this Program. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue such Shares as to which such requisite authority shall not have been
obtained.

12. Award Agreement.

Awards of Restricted Stock Units may be evidenced by written agreements in such
form as the Board shall approve. The Board need not require the execution of any
such agreement by a Participant in which case acceptance of the award by the
respective Participant will constitute agreement to the terms thereof.

13. Unfunded Status of Program.

This Program is intended to constitute an “unfunded” program for incentive
compensation. With respect to any payments not then made to a Non-Employee
Director by the Company, nothing contained herein shall give any such
Non-Employee Director any rights that are greater than those of a general
creditor of the Company.

14. Governing Law.

This Program and all determinations made and actions taken pursuant hereto shall
be governed by the laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof.

15. Construction.

This Program and any grant of Restricted Stock Units hereunder shall be
construed, interpreted and administered to comply with Section 409A of the Code.
The Company reserves the right to amend this Program and any such grant to the
extent it reasonably determines is necessary in order to preserve the intended
tax consequences of awards granted hereunder in light of Section 409A of the
Code and any regulations or other guidance promulgated thereunder.

 

7